 

Case 4:20-cv-00935 Document1 Filed on 03/13/20 in TXSD Page 1of 5

Appendix A

United States Courts
Southern District of Texas

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS

C or } 0S Ain? | cor i) 2 cal &G U ( David J. Bradley, Clerk of Court

versus CIVIL ACTION NO.

Tri Covnly Ging he Gin 7 Aesth Mississi ppl
bee 0 ont Gin  /Road
atesVilile MS, 36 606

EMPLOYMENT DISCRIMINATION COMPLAINT

§
§
§
7
§
C§
§

1, This action is brought under Title VII of the Civil Rights Act of 1964 for employment

discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.

 

 

 

 

 

 

 

2. The Plaintiff is: Carl 0g A milcar U Zc «leq GU;
Address: 17398 Tre bl e D Pe
tumble, Tx. 77338
County of Residence: Harris
3. The defendant is: Tri- Cov nly Gin of Me th Mi. 199)55 PP} C
Address: I42 Yocona Gin Road
Batesville MS, 39606
O Check here if there are additional defendants. List them on a separate sheet of paper with

their complete addresses.
4, The plaintiff has attached to this complaint a copy of the charges filed on De < } [th 2OF

with the Equal Opportunity Commission.

 

5. On the date of Decemb er IT ty 26 q, the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
 

7.

8.

Case 4:20-cv-00935 Document1 Filed on 03/13/20 in TXSD Page 2 of 5

(a)
(b)
(c)
(d)
(e)

x

oOo Kw ao Oo

Because of the plaintiffs:

race
color
Sex
religion

national orgin,

the defendant has:

(a)
(b)
(c)
(d)

CO

XR O WW

failed to employ the plaintiff

terminated the plaintiff's employment

failed to promote the plaintiff

other: Ter geted me with verbel assaviTs and
Now I have a medical Issve ag a result

co

iC 1e, abv e.

When and how the defendant has discriminated against the plaintiff:

CABSIONS

Frem 16. te (9th oct: 2019 on numerous ocaliens The manag er

Steve Rafoligg became incu nate d and shooled Wigurities al me.

He. ville d, itsulting Names abouT ray Mother iv crenl op my cowarkers

(a)
(b)
(c)
(d)

Cl

CO
C
C]

Criginated! all becavse my race (ang rali¢ion

The plaintiff requests that the defendant be ordered:

to stop discriminating against the plaintiff
to employ the plaintiff
to re-employ the plaintiff

to promote the plaintiff
Case 4:20-cv-00935 Document1 Filed on 03/13/20 in TXSD Page 3 of 5

(e)

(f)

to Res pect the  Civel RighTs Op employ 226

as well to provide them with fhe Manve|

O« Sasetyy & Health Company Poléciysand that;

the Court grant other relief, including injunctions, damages, costs and

attorney’s fees.

(Signature of Plainliff)

 

Address; (1738 Treble Dr.
Humble , Tx. £733 §
Telephone: 713 ~~ 3 4C ~ uy 4 2. #
Case 4:20-cv-00935 Document1 Filed on 03/13/20 in TXSD Page 4of5

Appendix B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
US_ DIVISION

 

Carlos Amilear Uzcalequi
versus

Trr- Counly Gin
6 th ¢

Kississ rppi LLC

CIVIL ACTION NO. | +

COn COD On GOn I UO?

ORIGINAL COMPLAINT

 

4- UniTed STales Southern Dfstrot Coert’ HousTon Texas,
Carles Am@lear Uzcaleqvi. Vor s us Tei" CovnTy Grn oF /forit
M i535 ssf pp Lic

O-A. Mr STeve Ratcelice called me grom Bales wille, MS. To Houston,
TX, were T restde along with the Latino crew of four.

(the withnesse) He agked us To come To werk for Me season al”

 

 

 

 

 

 

Trit~ County Gin fn Batesville, MS.
B. Aster wreng Termination beck tn HovsTon Teubweled The

 

report o¢ the crime Te the Ait’ Decamation Leape in Hevslon
+. L alse submtles The clafm te the EEOC , OSA “hing Wage

& Hevrs Reve in HevoTon, ”

C. Because op a Mediee] issue cause by That gob (ingvinal

 

 

 

 

Hernia) My Doclor prescribed me That This require an immidiate

 

attention, a SURGERY due Te the risk e¢ Strangvlatron ._
“N

 

Page a
Case 4:20-cv-00935 Document1 Filed on 03/13/20 in TXSD Page 5 of 5

Append? x B

3, fama 64 years ole male whe have Te cndvred persis lent
harrasmeul ~ENd MN my em ployer STeve Ratel i-fs am asking
adecvate relies based on the gollowtas the clafements ee gacTos
A-ft am so humiliated sor the jrRutional abvse T have Te GuEper |
cn my Seasonal job with Tee County Gin in Bales vile, MS.
B~T was never gnTroduce To an Employee hand book To complain
Je TreatmenT There was no complain prececu re
C~-In ene occasion whtle Mr Ratelts¢ was go closed veyheally
assrviting me , also ppit at my pace, T looked some where else,
De Pwes wrongly Terminated, due To Ciscriminatoon oc. my pace
and religion % believes, Mere eacls tT expla. ‘ned fn ny Agicest T,
HT ayn asKing the Court gor atta te heave a Grand Audy
That being Sech a Tyrant That cursed thy Mom Constant,
te tvs Tee rhecavee He hac bepKend The law. Thevege re,

in addt tion Lam 25 King per puaitive damages cor The
consgqvences lve bag caused,

 

5. Lot A LoL ee ¢ a
$f q nat e o¢ NainTiee

 

I736 Treble Dor»
Htumdle TX. 7/2328

 

mebtle /)% -340-4942@

Pag ee 2
